DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 12, 21, and 24 are pending.
Claim 12 is independent.
Claim 12 is currently amended.
Claims 21 and 24 are previously presented.

	

Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive.  The arguments are addressed to the extent they apply to the currently amended claims.
35 U.S.C. 101
Regarding the rejection of claim 12 as being directed to an abstract idea without significantly more, Applicant argues that claim 12, as amended, overcomes the 101 rejection, because, at least the system components, impose a meaningful limit on the alleged judicial exception because it includes subject matter that is significantly more than an abstract idea.
The argument is not persuasive.  The additional elements of the claim, including “authorized participant computer”, “securities exchange computer”, and “trust computer“ represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that 
Regarding dependent claims 21 and 24, Applicant’s arguments hinge upon those presented with regards to claim 12, and are unpersuasive for the above reasons.
35 U.S.C. 103
Regarding claim 12, Applicant argues that neither Traynor nor Leahy has been shown to teach “the value of the equitized currency trust is determined by using weighed currencies, each of the plurality of currencies being weighed using a relative weight associated with a gross domestic product of a respective country within the region of the world to generate a percentage amount of each currency based on the proportion of the gross domestic product of the respective country in the equitized currency trust”.  
The argument is not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here, Traynor discloses wherein the value of the equitized currency trust is determined by using weighted currencies (e.g. a basket of currencies).  Leahy teaches wherein a plurality of assets in an index is based on multiple countries and weighting the assets/countries in the index by their GDP, thus generating a percentage amount of each asset based on the proportion of the gross domestic product of the respective country”.   (see pg. 4, GDP Weighting).  Thus, the combination of the two references teaches “the value of the equitized currency trust is determined by using weighed currencies, each of the plurality of currencies being weighed using a relative weight associated with a gross domestic product of a respective country within the region of the world to generate a percentage amount of each currency based on the proportion of the gross domestic product of the respective country in the equitized currency trust”.  
Regarding dependent claims 21 and 24, Applicant’s arguments hinge upon those presented with regards to claim 12, and are unpersuasive for the above reasons.
Examiner Comments
In the interest of compact prosecution, Applicant should be aware that there is claim language that does not serve to differentiate the claims from the prior art and/or or provide an additional element that can be a consideration for eligibility. See MPEP 2103(c).  

Intended Use
Intended use language is generally not given patentable weight. See MPEP 2114(II) ("A claim containing a 'recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).”); see also MPEP 2103(C). Examples of claim limitations that are often found to precede intended use include “adapted to,” “capable of,” “sufficient to,” “whereby,” and “for.” 
The following limitations include intended use limitations: 
Claim 12:
an authorized participant computer configured to generate …
a securities exchange computer configured to provide …

Not Positively Recited
The following limitations are not positively recited and, therefore, do not differentiate the claims from the prior art: 
Claim 12:
the trust computer performing operations comprising…


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12, 21, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claim 12 is directed to a “system”. 
Claim 12 is directed to the abstract idea of administering a financial instrument, which is grouped under “certain methods of organizing human activity…fundamental economic practice” in Step 2A Prong One of the eligibility framework (see MPEP 2106.04 II). Claim 12 recites:
12. (Currently Amended) A system comprising: 
an authorized participant computer configured to generate electronic orders for shares; 
a securities exchange computer configured to provide security regulations controlling an amount of shares available for exchange; and
a trust computer in communication with the securities exchange computer, the trust computer performing operations comprising:
listing shares of an equitized currency trust with a security exchange of a first country, the shares being a portion of the amount of shares identified by the securities exchange computer as being available for exchange; 
determining an underlying value of the equitized currency trust that is based on a plurality of currencies from a corresponding plurality of countries within a geographical region excluding the first country, wherein a currency of the first country is different from another currency of any of the plurality of countries;
pricing the shares of the equitized currency trust in the currency of the first country in which the shares of the equitized currency trust are traded, wherein each share of the equitized currency trust comprises an integer number of units of the plurality of currencies;  
receiving from the authorized participant computer, an electronic order for a sizeable lot of batches of 50,000 shares, each of the shares on the sizeable lot corresponding to the plurality of currencies,
determining that assets with a value corresponding to the equitized currency trust have been transferred to the equitized currency trust, wherein the value of the equitized currency trust is determined by using weighed currencies, each of the plurality of currencies being weighed using a relative weight associated with a gross domestic product of a respective country within the geographical region to generate a percentage amount of each currency based on a proportion of the gross domestic product of the respective country in the equitized currency trust;
in response to determining that the assets have been transferred to the equitized currency trust, generating a certificate for the sizeable lot of shares of the equitized currency trust; transmitting the certificate to the Authorized Participant computer.

The limitation delineated in bold describe administering a financial instrument.  Accordingly, the claim recites an abstract idea (Step 2A Prong One: Yes).
This judicial exception is not integrated into a practical application because, when analyzed under Step 2A Prong Two, the additional elements of the claim, including “authorized participant computer”, “securities exchange computer”, and “trust computer“ represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to automating or implementing the acts of administering a financial instrument.
Accordingly, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception (Step 2A Prong Two: No).
When analyzed under Step 2B (see MPEP 2106.05), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself (Step 2B: No). Viewed as a whole, the combination of elements recited in the claims merely describe the concept of administering a financial instrument using computer technology (e.g. “authorized participant computer”, “securities exchange computer”, and “trust computer”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Therefore, claim 12 is not patent eligible.
Dependent claims 21 and 24 further describe the independently abstract idea of administering a financial instrument.  Thus, they do not remedy the deficiencies of the independent claim 12 and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).

	


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 12, 21, and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Traynor (US 2005/0171894 A1, cited in prior Office Action) in view of Leahy (“Weighting the World”, cited in prior Office Action).

Regarding claim 12, Traynor discloses a system comprising: 
an authorized participant computer configured to generate electronic orders for shares (see Fig. 10, client computing device 1010; para. 0062); 
a securities exchange computer configured to provide security regulations controlling an amount of shares available for exchange (see Fig. 10, electronic exchanges/markets 1020; para. 0062); and
a trust computer in communication with the securities exchange computer (see Fig. 10, 1005, tradable currency instrument trading system 1005), the trust computer performing operations comprising:
listing shares of an equitized currency trust with a security exchange of a first country, the shares being a portion of the amount of shares identified by the securities exchange computer as being available for exchange (see para. 0046-0047; para. 0062);
determining an underlying value of the equitized currency trust that is based on a plurality of currencies from a corresponding plurality of countries within a geographical region excluding the first country, wherein a currency of the first country is different from another currency of any of the plurality of countries (see para. 0029, 0046-0048, 0052, wherein underlying value may be a basket of currencies from different countries);
pricing the shares of the equitized currency trust in the currency of the first country in which the shares of the equitized currency trust are traded, wherein each share of the equitized currency trust comprises an integer number of units of the plurality of currencies (see para. 0033-0034, 0042, wherein the exemplary Yen or Euro trust share is U.S. listed and purchased in dollars, wherein each exemplary share includes 10,000 Yen or Euro); 
receiving from the authorized participant computer, an electronic order for a sizeable lot of batches of 50,000 shares, each of the shares on the sizeable lot corresponding to the plurality of currencies (see para. 0043-0044, wherein the trust can act as an open-ended fund that can receive specified additional investments at any time, in exchange for the issuance of new trust shares, wherein this encompasses 50,000 shares or more.  For purposes of compact prosecution, it is noted that the secondary reference Feldman explicitly teaches in para. 0043-0046 amounts greater than 50,000 shares, e.g. 400,000 shares),
determining that assets with a value corresponding to the equitized currency trust have been transferred to the equitized currency trust , wherein the value of the equitized currency trust is determined by using weighed currencies (see para. 0043-0046),
in response to determining that the assets have been transferred to the equitized currency trust, generating a certificate for the sizeable lot of shares of the equitized currency trust; transmitting the certificate to the Authorized Participant computer (see para. 0043-0046).

While Traynor discloses the use of a plurality of currencies, Traynor does not explicitly disclose each of the plurality of currencies being weighed using a relative weight associated with a gross domestic product of a respective country within the geographical region to generate a percentage amount of each currency based on a proportion of the gross domestic product of the respective country in the equitized currency trust.
Leahy teaches wherein a plurality of assets in an index is based on multiple countries and weighting multiple countries in the index by their GDP, thus generating a percentage amount of each asset based on the proportion of the gross domestic product of the respective country”  (see pg. 4, GDP Weighting).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Traynor to include each of the plurality of currencies being weighed using a relative weight associated with a gross domestic product of a respective country within the geographical region to generate a percentage amount of each currency based on a proportion of the gross domestic product of the respective country in the equitized currency trust.
The modification would have merely been the application of a known technique, ie. weighting multiple countries by their GDP, to a known method ready for improvement, ie. equitizing a basket of currencies in order to track an existing currency index or set of currency indexes, yielding predictable results. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Leahy to the teachings of Traynor would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such weighting features into similar products.

Regarding claim 21, Traynor discloses wherein a first plurality of the plurality of currencies corresponds to countries belonging to a first continent, wherein the first plurality of the plurality of currencies forms a first trust, and wherein a second plurality of the plurality of currencies corresponds to countries belonging to a second continent, wherein the second plurality of the plurality of currencies forms a second trust (see para. 0031, 0036-0037).

Regarding claims 24, Traynor discloses wherein costs for the transaction are lower than transaction costs for buying and selling the plurality of currencies; wherein speed of the transaction is faster than speed of buying and selling the plurality of currencies; wherein physical custody of the plurality of currencies is obviated (see para. 0022-0026).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rios (US 2003/0074306 A1) discloses indices based on multiple countries, wherein releative weights are calculated based on countries’ relative GDPs (see para. 0008)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T WONG/Primary Examiner, Art Unit 3692